DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application, preliminary amendment and IDS filed on 5/10/2019 and preliminary amendment and substituted specification filed on 6/13/2019.  Claims 1-14, wherein claim 3 has been amended.
Specification
Acknowledgment is made of the substituted specification filed on 6/13/2019, which has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-6,8-13, the independent claims 1 and  8, from which the respective claims depend, recite a method/device for estimating the degradation states of individual unit cells of an all-solid-state secondary battery comprising a plurality of unit cells, comprising a combination of inventive steps/parts for selecting, from a pre-established map of state of charge-open circuit voltage (SOC-OCV) curves of the all-solid-state lithium secondary battery, a state of charge-open circuit voltage (SOC-OCV) curve for which the degree of matching with the actual state of charge-open circuit voltage curve of the all-solid state lithium secondary battery (which was performed by Kawamura et al. (US Patent Application No. 20170285109, especially paragraphs [0056]-[0081]) teaches the degradation calculation based on selection of matching SOC-OCV curve of reference data, the selection of the matching curve is based on a plurality of Sp coordinates of the reference data whereas the present invention is based on matching of actual SOC-OCV curve with the pre-established map of SOC-OCV curves, wherein each of the plurality of the SOC-OCV curves constituting the map (that is., each of the pre-established map of the SOC-OCV curves) is obtained by integrating as many state of charge-open circuit voltage curves of the unit cell corresponding to a plurality of different degrees of degradation of the unit cell as the number of the plurality of unit cells included in the all-solid-state lithium secondary battery.  
As per claims 7 and 14, the claims recite a method/system for controlling an all-solid-state secondary battery including a plurality of unit cells connected in series, comprising a combination of inventive steps/parts for obtaining the degradation state of a unit cell which is most deteriorated based on the degradation states of the individual cells estimated by the estimation part/step of claims 1 and 8, respectively, which the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	 

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 28, 2021